Title: To John Adams from Benjamin Franklin, 9 February 1790
From: Franklin, Benjamin
To: Adams, John



Sir,
Philadelphia Feby 9th: 1790

At the Request of the Pennsylvania Society for the Abolition of Slavery, I have the Honour of presenting to your Excellency the enclosed Petition, which I beg leave to recommend to your favourable Notice.  Some further Particulars respecting it, requested by the Society, will appear in their Letter to me, of which I enclose a Copy, and have the Honor to be, Sir, / Your Excellency’s / most obedient / & most humble Servant


B FranklinPresidt of the Society.